Title: To Benjamin Franklin from G. Vincent fils, 1 April 1778
From: Vincent, G., fils
To: Franklin, Benjamin


Sir
St Malo 1° april 1778.
You have inclosed a letter from one Called John Johnstone who Said to be an American, and now has the misfortune to make party of the Crew of an English Cutter which has been Stopped in this harbour this twelve weeks. If this man is a true Americain like he sais he most not Suffer any detention, So I begg Sir you will be pleased to inform me if you do know him, and to direct the Answer to this inclosed letter to Sir Your most
G. Vincent filsSworn interpreter and brokerof the Admiralty of St. Malo
 
Addressed: A Monsieur / Monsieur franklin / ambassadeur Plenipotentiare des etats / unis de l’Amerique / a chailot / [In another hand:] pres paris / a chailot a terre De M. chaumont
Notation: Vincent fils
